   USDC IN/ND case 2:20-cr-00040-JEM document 1 filed 04/08/20 page 1 of 3


                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF INDIANA
                        HAMMOND DIVISION

UNITED STATES OF AMERICA           )
                                   )
             v.                    )         CAUSE NO.        2:20 CR 40 JEM
                                   )
                                   )         7 U.S.C. § 136j(a)(1)(A)
CAI FENG YANG                      )         7 U.S.C. § 136l(b)(1)(B)
a/k/a Kevin Yang                   )         18 U.S.C. § 2
                                   )
Defendant.                         )

                    MISDEMEANOR INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                COUNT 1
                           (FIFRA VIOLATION)

     In or about September 2015 and continuing through in or about

February 2016, in the Northern District of Indiana and elsewhere,

                            CAI FENG YANG,

a/k/a Kevin Yang, defendant herein, knowingly distributed a pesticide in the

State of Indiana that he purchased in China and was not registered with the

United States Environmental Protection Agency as required by Title 7, United

States Code, Section 136a, by providing vials of granular “Cockroach Killer

Bait” containing the active ingredient fipronil to tenants for application in

apartments owned by the defendant located at 701 Maple Street, La Porte,


                                       1
   USDC IN/ND case 2:20-cr-00040-JEM document 1 filed 04/08/20 page 2 of 3


Indiana, for the purpose of eradicating cockroaches.

      All in violation of Title 7, United States Code, Sections 136j(a)(1)(A) and

136l(b)(1)(B) and Title 18, United States Code, Section 2.

                                 COUNT 2
                            (FIFRA VIOLATION)

      In or about November 2015, in the Northern District of Indiana and

elsewhere,

                              CAI FENG YANG,

a/k/a Kevin Yang, defendant herein, knowingly distributed a pesticide in the

State of Indiana that he purchased in China and was not registered with the

United States Environmental Protection Agency as required by Title 7, United

States Code, Section 136a, by providing syringes of gelatinous “cockroach

killing gum bait” containing the active ingredient mirex to a tenant for

application in an apartment owned by the defendant located at 606 Tipton

Street, La Porte, Indiana, for the purpose of eradicating cockroaches.

      All in violation of Title 7, United States Code, Sections 136j(a)(1)(A) and

136l(b)(1)(B) and Title 18, United States Code, Section 2.




                                      2
      USDC IN/ND case 2:20-cr-00040-JEM document 1 filed 04/08/20 page 3 of 3


                                     COUNT 3
                                (FIFRA VIOLATION)

        In or about October 2015 and continuing through in or about February

2016, in the Northern District of Indiana and elsewhere,

                                CAI FENG YANG,

a/k/a Kevin Yang, defendant herein, knowingly distributed a pesticide in the

State of Indiana that he purchased in China and was not registered with the

United States Environmental Protection Agency as required by Title 7, United

States Code, Section 136a, by providing unlabeled bottles of liquid containing

the active ingredient dichlorvos to his employee for application in several

apartments owned by the defendant located at 701 Maple Street, La Porte,

Indiana, for the purpose of bed bugs.

        All in violation of Title 7, United States Code, Sections 136j(a)(1)(A) and

136l(b)(1)(B) and Title 18, United States Code, Section 2.


THOMAS L. KIRSCH II
UNITED STATES ATTORNEY

By:     /s/ Toi Denise Houston
        Toi Denise Houston
        Assistant United States Attorney

By:     /s/ Richard J. Powers
        Richard J. Powers
        Trial Attorney
        Environmental Crimes Section

                                           3
